Elm rr, J.,
(dissenting.) The will of William Brinley, made in 1838, devises the premises in dispute, as follows: “ I give and bequeath to my son, Vincent Brinley, the use of that part of my farm,” &c., (and other property, describing it,) without any words limiting the estate, or any devise over. The devises in the will to his other children are the same, except that the words, “ the use of,” are omitted.
After the several devises follows this clause: “Lastly, I give and bequeath all the notes, bonds, and mortgages, and other obligations which I hold, and which are of right mine, together with all the rest and residue of my estate, goods and chattels, to my five daughters, (naming them,) to be equally divided among them.”
Two questions are made in this case, under this will:
First. Did the devise to Vincent give him an estate in fee, or an estate for life only. If he took the premises in fee, the plaintiff is, entitled, as one of his heirs, to a judgment for an undivided one-half part.
Second. If Vincent took an estate for life only, did the reversion of the premises go, upon his death, to the heirs of William Brinley, the testator, as undevised property, in which case the plaintiff is entitled to recover a less proportion ; or did the remainder in said premises pass to the five daughters of the testator, by virtue of the aforesaid residuary clause, in which case the defendants are entitled to the judgment.
*238In my opinion, Vincent took an estate for life only. That the devises to all the children except Vincent, gives them estates in fee, by virtue of the statute, (Nix. Dig. 215,)* is unquestionable. Had all the devises been in the same words as that to Vincent, it may be they would have come within its provisions. . But here there is a marked difference. The same will which devises the property specifically to several children, in the case of Vincent devises only the use of it, thus showing that it was not intended he should have the power of-disposing of it. It cannot, therefore, be said that “ no expressions are contained in this will and testament whereby it shall appear that such devise was intended to convey only an estate for life;” for these words, “ the use of,” when applied to one devise, and not to others, in my opinion do clearly show an intention not to give an estate in fee, but to give only an estate for life. Unless we give this effect to these words, they must be altogether disregarded as having no meaning.
As to the second question, I think the residuary clause gives the remainder in the premises devised for life to Vincent, to his five daughters. The case comes within the well established rule, that a devise of all the rest and residue of my estate, goods and chattels, is sufficient to pass the real estate. 1 Jarm. on Wills 670, and cases. That the testator intended to give those daughters, not only all his notes, bonds, mortgages, and other obligations, but all the rest and residue of his estate, and of his goods and chattels, not otherwise disposed of in his will, seems too plain to be disputed. There is nothing in the other parts of the will, and nothing in the connection in which the word “estate” is used, to limit its meaning, and prevent it from including real estate.
I am, therefore, of opinion that it should be certified to the Circuit Court that judgment be entered for the defendants.

 Rev., p. 300, § 13.